                 Case 2:20-cv-01645-RSM Document 9 Filed 03/26/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   MICHAEL BALTHAZAR,                                   Civil No. 2:20-CV-01645-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including May 25, 2021, to file a response to Plaintiff’s

18   Complaint, including the certified administrative record. If the certified administrative record

19   becomes available to the Office of the General Counsel before the aforementioned date, the

20   record may be filed earlier, if feasible.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1     ORDER - [2:20-CV-01645-RSM]
                Case 2:20-cv-01645-RSM Document 9 Filed 03/26/21 Page 2 of 2



 1
              DATED this 26th day of March, 2021.
 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7
     Presented by:
 8
     s/ Leisa A. Wolf
 9   LEISA A. WOLF
     Special Assistant United States Attorney
10   Office of the General Counsel
     Social Security Administration
11   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12   Telephone: (206) 615-3621
     Fax: (206) 615-2531
13   leisa.wolf@ssa.gov

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:20-CV-01645-RSM]
